Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeh (DE102014011228) in view of Morimoto (JP05196535).
	As to independent claim 1, Veeh teaches  motor comprising: a main body (4) comprising a rotor (12) extending along an axial direction (A); an inner end cover (6) coupled to the main body (4) and comprising a first hole formed thereon for the rotor (inherent to rotate the shaft on the electric machine) to pass through; an outer end cover (16) arranged outside the inner end cover (6) along the axial direction (A) and abutting the inner end cover (6), the outer end cover (16) comprising a second hole  formed thereon and arranged in alignment with the first hole  for the rotor (inherent to move the shaft on the electric machine) to pass through, wherein a first oil seal (58) is arranged adjacent to the second hole and a second oil seal (46) is arranged inside the first oil seal (58) along the axial direction (A), the second oil seal (46) being adjacent to the second hole and configured to seal the second hole as shown in figures 1 and 6 
However Veeh teaches the claimed limitation as discussed above except an oil leakage sensor  provided in a through hole penetrating the outer end cover along the axial direction (A) and configured to detect the amount of oil or grease flowing to the oil leakage sensor  via the first oil seal.  
Morimoto teaches an oil leakage sensor (2U) provided in a through hole (see figure 1) penetrating the outer end cover (1) along the axial direction (A) and configured to detect the amount of oil or grease flowing to the oil leakage sensor (2U) via an oil seal (3) as shown in figures 1 and 2, for the advantageous benefit of preventing the leaked oil from splashing away.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Veeh by using an oil leakage sensor  provided in a through hole penetrating the outer end cover along the axial direction (A) and configured to detect the amount of oil or grease flowing to the oil leakage sensor  via the first oil seal, as taught by Morimoto, to prevent the leaked oil from splashing away.
As to claim 2/1, Veeh in view of Morimoto teaches the claimed limitation as discussed above except  wherein a gap (G) is provided between the first oil seal (34) and the second oil seal (38) along the axial direction (A).  
However Kitahara teaches a gap (see figure 2) is provided between the first oil seal (1) and the second oil seal (2) along the axial direction  as shown in figure 2, for the advantageous benefit of providing the oil seal spacer, the arrangement position of the first / second oil seal can be changed at the time of maintenance.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Veeh in view of Morimoto by using a gap (G) is provided between the first oil seal (34) and the second oil seal (38) along the axial direction (A), as taught by Kitahara, to provide the oil seal spacer, the arrangement position of the first / second oil seal can be changed at the time of maintenance
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeh (DE102014011228) and Morimoto (JP05196535)as applied in claim 1 above, and further in view of Akeel (5,293,107).
As to claim 8/1, Veeh in view of Morimoto teaches the claimed limitation as discussed above except wherein the motor is a robotic servo motor.
However Akeel teaches wherein the motor (see figure 1a) is a robotic servo motor as shown in figure 1a, for the advantageous benefit of simplifying manufacturing, assembly, and maintenance and reduce robot cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Veeh in view of Morimoto by using the motor is a robotic servo motor, as taught by Akeel, to simplify manufacturing, assembly, and maintenance and reduce robot cost.
As to claim 9/1, Veeh in view of Morimoto teaches the claimed limitation as discussed above except an industrial robot comprising a motor.
However Akeel teaches an industrial robot comprising a motor as shown in figure 1a, for the advantageous benefit of simplifying manufacturing, assembly, and maintenance and reduce robot cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Veeh in view of Morimoto by using an industrial robot comprising a motor, as taught by Akeel, to simplify manufacturing, assembly, and maintenance and reduce robot cost.
Allowable Subject Matter
Claims 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note claim 5 depends on claim 4, claim 7 depends claim 6
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        July 1, 2022